EX-10.71.11
 




 
LIMITED LIABILITY COMPANY AGREEMENT OF
 
BATUS, LLC
 
A Delaware Limited Liability Company
 
Effective as of October 15, 2008
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES ACT OF ANY STATE.  THE UNITS MAY NOT BE RESOLD, TRANSFERRED, OR
ASSIGNED BY A MEMBER OR ASSIGNEE UNLESS THE MEMBER OR ASSIGNEE HAS COMPLIED WITH
THE TERMS OF THIS LIMITED LIABILITY COMPANY AGREEMENT AND APPLICABLE LAW.
 



 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
DRAFTING NOTE: TO BE INSERTED ONCE DOCUMENT FINALIZED











 
 

--------------------------------------------------------------------------------

 



LIMITED LIABILITY COMPANY AGREEMENT
OF
BATUS, LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of BATUS, LLC (the
“Company”) is made and entered into effective as of October 15, 2008 (the
“Effective Date”), by and among the undersigned parties, who by their execution
of this Agreement have become members of the Company pursuant to the provisions
of the Delaware Limited Liability Company Act.
 
ARTICLE 1
 
DEFINITIONS
 
The following terms used in this Agreement shall have the following meanings
(unless otherwise expressly provided herein):
 
 “Act” means the Delaware Limited Liability Company Act.
 
“Additional Capital Contribution” means with respect to each Member, the Capital
Contributions made by such Member pursuant to Section 8.2 hereof.
 
“Administrative Member” means SSL.
 
“Affiliate” means with respect to any Person:  (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
or (ii) any other Person that owns beneficially, directly or indirectly, ten
percent (10%) or more of the outstanding capital stock, shares or equity
interests of such Person or (iii) any officer, director, general partner (or in
the case of a limited liability company, manager) of such Person or any Person
controlling or controlled by such Person.  For purposes of this definition, the
term “controls,” “is controlled by,” or “is under common control with” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Solely for purposes of
this Agreement, Baty shall not be deemed to be Affiliates of Emeritus or SSL or
vice versa.
 
“Allocated Invested Capital” means the portion of the Invested Capital of the
Company reasonably allocated by the Administrative Member from time to time to
each of the Project Entities.
 
“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31, 2009, (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clauses (i) or (ii) for which the Company is required to
allocate profits, losses and other items of Company income, gain, loss or
deduction pursuant to Section 9 hereof.
 
“Assumed Cap Ex Amount” means during the period from the Effective Date to the
first anniversary of the Effective Date, $450 per unit located at the applicable
Project Property increased by $50 per year on each anniversary of the Effective
Date but in no event more than $650 per unit located at the applicable Project
Property.
 

 
1

--------------------------------------------------------------------------------

 

“Assumed Management Fee” means an amount equal to 5% of the Gross Revenues of
the applicable Project Property.
 
“Bankruptcy” means with respect to any Member, the filing of a voluntary or
involuntary petition in bankruptcy by or against a Member pursuant to Chapters 7
or 11 of the United States Bankruptcy Code, unless such petition is denied or
dismissed within thirty (30) days after filing in the case of a voluntary
petition, or within ninety (90) days after filing in the case of an involuntary
petition; the entry of an order of relief in bankruptcy of a Member; the
assignment by a Member of its Membership Interest or any interest therein for
the benefit of creditors; the appointment of a receiver or trustee for a
Member’s property; and the attachment of a Member’s Membership Interest which is
not released within thirty (30) days; or the undertaking by any Member of any
course or action amounting to the commencement of liquidation or dissolution
proceedings.
 
“Baty” means Daniel R. Baty.
 
“Baty Buy Out Notice” has the meaning set forth in Section 12.3(b).
 
“Baty Buy Out Option” has the meaning set forth in Section 12.3(b).
 
 “Baty Buy Out Purchase Price” means an amount equal to the lesser of (i) the
Fair Market Value of the Membership Interest of Baty, or (ii) 50% of the NOI
Value of the Project Properties, taken as a whole, but in no event less than an
amount equal to the Invested Capital of Baty.
 
“Buy Out Date” means the date on which SSL or its designee acquires the interest
of the Company in any Project Entity pursuant to the terms of Section 12.3 of
this Agreement.
 
“Capital Contribution” means, with respect to any Member, the amount of money or
the fair market value of services contributed to the Company with respect to the
interests in the Company held or purchased by such Member, including Additional
Capital Contributions.
 
“Capital Transaction” means (i) the sale of all or substantially all of the
assets of any Project Entity or of the Company’s ownership interest in any
Project Entity or (ii) the refinancing or replacement of the initial mortgage
used for the acquisition of the Project Property owned by any Project Entity.
 
“Cash Flow Agreement” means that Agreement of even date herewith by and between
Emeritus and Baty providing for the sharing of the positive and negative cash
flow of each Project Property.
 
“Certificate of Formation” means the certificate of formation pursuant to which
the Company was formed, as originally filed with the office of the Secretary of
State of the State of Delaware, and as amended from time to time.
 
“Code” means the Internal Revenue Code of 1986, as amended, or corresponding
provisions of subsequent superseding federal revenue laws.
 
“Company” means “Batus, LLC.”
 
“Company Buy Out Notice” has the meaning set forth in Section 12.3(a).
 

 
2

--------------------------------------------------------------------------------

 

“Company Buy Out Option” has the meaning set forth in Section 12.3(a).
 
 “Company Buy Out Purchase Price” means the lesser of (i) the Fair Market Value
of the Project Property owned by the applicable Project Entity or (ii) the NOI
Value of the Project Property owned by the applicable Project Entity but in no
event less than the Allocated Invested Capital.
 
“Contributing Member” has the meaning set forth in Section 8.3(b).
 
“Contribution Loan” has the meaning set forth in Section 8.3(b).
 
“Contribution Notice” has the meaning set forth in Section 8.3(a).
 
“Defaulting Member” has the meaning set forth in Section 16.1.
 
“Delayed Additional Capital Contribution” has the meaning set forth in Section
8.3(b).
 
“Emeritus” means Emeritus Corporation, a Washington corporation and the parent
of SSL.
 
“Entity” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative or
association or any other organization that is not a natural person.
 
“Fair Market Value” means the fair market value of a Project Property as
determined by mutual agreement of the Members or if no such agreement can be
reached within thirty (30) days after delivery of the Buy Out Notice, then as
determined in accordance with the appraisal procedure set forth in Exhibit A.
 
“Gross Revenues” means all revenues generated by the operation of a Project
Property, but shall not include proceeds from the sale of equipment located at
the Project Property, any insurance or condemnation proceeds or any Net
Proceeds.
 
“Invested Capital” of a Member at any time means (i) the amount of the Member’s
total Capital Contributions to the Company, less (ii) all distributions made to
such Member as a return of Capital Contributions.  For purposes of this
definition, distributions shall first be deemed made from profits of the Company
and only after all profits have been distributed shall distributions constitute
a return of Capital Contributions to the Members.
 
“Matching Contribution” has the meaning set forth in Section 8.3(b).
 
“Member” means each Person who executes a counterpart of this Agreement as a
Member, in connection with the initial execution of this Agreement or in
connection with the subsequent admission of such Person as a Member in
accordance with the provisions of this Agreement.
 
“Membership Interest” means all of a Member’s share in the profits, losses, and
other tax items of the Company and distributions of the Company’s assets, and
all of a Member’s rights to participate in the affairs of the Company including
the right to vote on, consent to or otherwise participate in any decision of the
Members, all pursuant to this Agreement and the Act.
 

 
3

--------------------------------------------------------------------------------

 

“Net Cash Flow” means the gross cash proceeds of the Company less the portion
thereof used to pay or establish reserves for all Company expenses, debt
payments, capital improvements, replacements, management fees and contingencies,
all as reasonably determined by the Administrative Member. “Net Cash Flow” shall
not be reduced by depreciation, amortization, cost recovery deductions, or
similar allowances, but shall be increased by any reductions of reserves
previously established pursuant to the first sentence of this definition.
 
“Net Proceeds” means the net proceeds from a Capital Transaction after the
payment by the Company or the applicable Project Entity of all costs and
expenses associated with that Capital Transaction.
 
“NOI Value” means (A) the sum of (i) the net operating income of the applicable
Project Property for the twelve month period immediately preceding the date of
the Buy Out Notice, less (ii) the Assumed Cap Ex Amount, less (iii) the Assumed
Management Fee, (B) divided by a capitalization rate of 8.25% and (C) less the
outstanding principal balance of the Project Debt.
 
“Noncontributing Member” has the meaning set forth in Section 8.3(b).
 
“Percentage Interest” means with respect to any Member, the percentage set forth
opposite such Member’s name on Schedule 1 of this Agreement, as amended from
time to time.
 
“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so permits.
 
“Project Debt” means the debt secured by a Project Property.
 
“Project Entities” means the limited liability companies and corporations listed
on Exhibit C hereto which are the owners of the Project Property.
 
“Project Property” means individually and collectively, as the context may
require, that certain real property described in Exhibits B-1 through B-8 hereof
and the improvements thereon and furniture fixtures and equipment therein, all
of which comprise the licensed assisted living facilities described in Exhibit C
hereto.
 
“Regulations” includes proposed, temporary and final Treasury regulations
promulgated under the Code and the corresponding sections of any regulations
subsequently issued that amend or supersede such regulations.
 
“Securities Acts” has the meaning set forth in Section 17.14.
 
 “SSL” means Summerville Senior Living, Inc., a Delaware corporation, one of the
Members of the Company.
 
“Units” means the Membership Interest owned by a Member, expressed as a number
equal to the Percentage Interest held by such Member.
 
ARTICLE 2
 
FORMATION OF COMPANY
 

 
4

--------------------------------------------------------------------------------

 

2.1           Formation.  One or more Persons has acted as an organizer or
organizers to form the Company by preparing, executing and filing with the
Delaware Secretary of State the Certificate of Formation in accordance with and
pursuant to the Act.
 
2.2           Name  The name of the Company is “Batus, LLC.”
 
2.3           Principal Place of Business  The principal place of business of
the Company shall be 3131 Elliott Avenue, Suite 500, Seattle, WA 98121.  The
Company may locate its places of business at any other place or places as the
Administrative Member may from time to time deem advisable.
 
2.4           Registered Office and Registered Agent  The Company's initial
registered agent and the address of its initial registered office in the State
of Delaware are as follows:
 
Name                                                      Address
 
Corporation Service
Company                                                                2711
Centerville Road
Suite 400
Wilmington, Delaware 19808
 
The registered office and registered agent may be changed by the Administrative
Member from time to time.
 
2.5.           Term.  The term of the Company commenced on August 18, 2008 and
shall continue until the Company is dissolved and terminated in accordance with
the provisions of this Agreement.
 
ARTICLE 3
 
BUSINESS OF COMPANY
 
The business of the Company shall be:
 
(a)           prior to the Buy Out Date with respect to any Project Entity, to
be the sole member of the Project Entities; and
 
(b)           to exercise all other powers necessary to or reasonably connected
with the foregoing purpose which may be legally exercised by limited liability
companies under the Act.
 
The business of the Company shall not be modified except with the express
consent of the Members of the Company.
 
ARTICLE 4
 
NAMES AND ADDRESSES OF MEMBERS
 
The names, addresses, Percentage Interest and number of Units of each Member are
set forth on attached Schedule 1, as amended or restated from time to time.
 
ARTICLE 5
 

 
5

--------------------------------------------------------------------------------

 

RIGHTS AND OBLIGATIONS OF MEMBERS
 
5.1           Management of the Company.  The Members, in their capacities as
members, shall not be entitled to participate in the day-to-day affairs and
management of the Company, but instead, the Members' right to vote or otherwise
participate with respect to matters relating to the Company shall be limited to
those matters as to which the express terms of the Act or this Agreement vest in
the Members the right to so vote or otherwise participate.
 
5.2           Election and Appointment of Administrative Member.  SSL is hereby
appointed by the Members as the Administrative Member of the Company.
 
5.3           Limitation of Liability.  Each Member's liability shall be limited
as set forth in this Agreement and the Act.  As between the Members with respect
to Company obligations, the liability for those obligations, including any and
all personal guarantees given by the Members for Company obligations, shall be
shared by the Members in accordance with their respective Percentage
Interests.  The Company and each Member shall indemnify, defend and hold
harmless any Member against any Company liability in excess of that Member's
Percentage Interest.
 
5.4           Indemnification.  The Company shall indemnify the Members, in each
Member’s capacity as a Member, for all costs, losses, liabilities and damages
paid or accrued by such Member, and advance expenses incurred by the Member in
connection with the business of the Company, to the fullest extent provided or
allowed by the Act, unless such debt, obligation or liability is incurred by the
Member in violation of the terms of this Agreement or as a prohibited exercise
of the Member's authority.
 
5.5           Inspection of Records.  Upon reasonable request, each Member shall
have the right to inspect and copy at such Member's expense, during ordinary
business hours the records required to be maintained by the Company pursuant to
Section 11.4.
 
5.6           No Priority and Return of Capital.  Except as expressly provided
in Article 9 or 10, no Member shall have priority over any other Member, either
as to the return of Capital Contributions or as to profits, losses or
distributions; provided; that this Section 5.6 shall not apply to loans made by
a Member to the Company.
 
5.7           Withdrawal of Member.  No Member shall voluntarily resign or
otherwise withdraw as a Member.
 
ARTICLE 6
 
ACTION BY MEMBERS
 
6.1           General.  In exercising their rights as provided in this Agreement
or in the Act, and in exercising any other voting rights, the Members shall act
collectively through meetings and/or written consents as provided in this
Article.
 
6.2           No Meetings.  In light of the fact that, except as otherwise
required by this Agreement or the Act, all decisions of the Company are to be
made by the Administrative Member, the Company will not have meetings of any
kind unless requested by a Member, nor shall any action of the Company require a
vote at a meeting.
 

 
6

--------------------------------------------------------------------------------

 

6.3           Action by Members Without a Meeting.  Any action requiring Member
consent may be taken without a meeting if one or more written consents
describing such action are executed by Members holding sufficient Units to
approve such action.  Such consents shall be delivered to the Administrative
Member for inclusion in the Company's minutes and notice of such action shall be
given to each Member who did not sign such consent as provided in Section 17.1,
within three (3) business days.  Action taken under this Section 6.3 shall be
effective when the requisite Members have signed the consent or consents and
delivered them to the Administrative Member, unless such consents specify a
different effective date.  The record date for determining Members entitled to
take action without a meeting shall be the date the first Member signs a
consent.
 
ARTICLE 7
 
ADMINISTRATIVE MEMBER
 
7.1           Management.  Except as otherwise expressly provided in this
Agreement or in the Act, the powers of the Company shall be exercised by or
under the authority of, and the business and affairs of the Company shall be
managed by, the Administrative Member.  Accordingly, the Administrative Member
shall have full and complete authority, power and discretion to manage and
control the business, affairs and properties of the Company, to make all
decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company's business in
the ordinary course.  Without limiting the generality of the foregoing, the
Administrative Member shall have power and authority, on behalf of the Company
acting on behalf of itself and/or on behalf and in the name of the Project
Entities in its capacity as the sole member of the Project Entities:
 
(i)           to acquire property from any Person;
 
(ii)           to borrow money from financial institutions, and in connection
therewith, to hypothecate, encumber and grant security interests in the assets
of the Company and/or the Project Entities to secure repayment of the borrowed
sums;
 
(iii)           to purchase liability and other insurance to protect the
Company's and/or the Project Entities’ property and business;
 
(iv)           to acquire, improve, manage, charter, operate, sell, transfer,
exchange, encumber, pledge or dispose of any real or personal property of the
Company or the Project Entities including, but not limited to, some or all of
the Project Properties and/or its ownership interests in the Project Entities,
subject, however, to any limitations which may be imposed under any loan
documents to which the Company or the Project Entities may be a party;
 
(v)           to invest Company and/or Project Entity funds temporarily in time
deposits, short-term governmental obligations, commercial paper or other
short-term investments;
 
(vi)           to execute instruments and documents, including without
limitation, checks, drafts, notes and other negotiable instruments, mortgages or
deeds of trust, security agreements, financing statements, documents providing
for the acquisition, mortgage or disposition of the Company's and/or the Project
Entities’ property, including, but not limited to, some or all of the Project
Properties and/or its ownership interests in the Project Entities, subject,
however, to any limitations which may be imposed under any loan documents to
which
 

 
7

--------------------------------------------------------------------------------

 

the Company or the Project Entities may be a party, and any other instruments or
documents necessary to the business of the Company and/or the Project Entities;
provided, however, to the extent any debt documents to which the Company is a
party require personal Guarantees such Guarantees shall be provided by the
Members or, if required by the lender, by Emeritus and Baty and, to the extent
acceptable to the lender shall be pro rata based on their Percentage Interests
in the Company or if the lender will not accept such pro rata guarantees then
the guarantors shall concurrently enter into a Contribution Agreement providing
for reimbursement of one guarantor by the other to the extent the amount paid by
such guarantor exceeds its or its Affiliate’s Percentage Interest in the
Company;
 
(vii)           subject to Section 7.5, to employ accountants, legal counsel,
managing agents or other experts to perform services for the Company and/or the
Project Entities and to compensate them from Company and/or Project Entity
funds, as applicable;
 
(viii)           to establish reasonable reserves in connection with the
ownership of the assets of the Company and the operation of the business of the
Company;
 
(ix)           enter into any and all other agreements with any other Person for
any purpose related to the business of the Company and/or the Project Entities;
 
(x)           to open bank accounts in the name of the Company and/or the
Project Entities;
 
(xi)           to make elections available to the Company and/or the Project
Entities under the Code; and
 
(xii)           to do and perform all other acts as may be necessary or
appropriate to the conduct of the Company's business and the business of the
Project Entities.
 
Unless authorized to do so by this Agreement or by the Administrative Member, no
Member, employee or other agent of the Company shall have any power or authority
to bind the Company or any Project Entity in any way, to pledge its credit or to
render it liable for any purpose.
 
7.2           Responsibility of Administrative Member.  The Administrative
Member shall have those duties and responsibilities as provided in the Act.
 
7.3           Payment of Salary and Expenses.  The Company shall pay all of its
expenses of operation.  The Company shall also pay or reimburse the
Administrative Member for reasonable out-of-pocket expenses incurred by the
Administrative Member on behalf of the Company including all expenses incurred
in the organization of the Company.  Fees and costs incurred by Members in
connection with the purchase of an interest in the Company shall be borne solely
by that Member. The Company shall not otherwise compensate, through salary or
otherwise, the Administrative Member, any Member or any of their respective
Affiliates.
 
7.6           Limitation on Liability; Indemnification.  The Administrative
Member shall not be liable, responsible or accountable, in damages or otherwise,
to the Company or to any Member for any act or omission by any such
Administrative Member performed in good faith pursuant to the authority granted
to such Administrative Member by this Agreement or in accordance with its
provisions, and in a manner reasonably believed by such Administrative Member to
be within the scope of the authority granted to such Administrative Member and
in the best interest of the
 

 
8

--------------------------------------------------------------------------------

 

Company; provided that such act or omission did not constitute gross negligence,
intentional misconduct, a knowing violation of the law, or a transaction from
which the Administrative Member will personally receive a benefit in money,
property, or services to which the Administrative Member is not legally entitled
as determined by binding dispute resolution. The Company shall indemnify and
hold harmless the Administrative Member and each director, officer, partner,
employee, or agent of the Administrative Member, against any liability, loss,
damage, cost or expense incurred by them on behalf of the Company or in
furtherance of the Company's best interest without relieving the Administrative
Member of liability for gross negligence, intentional misconduct, a knowing
violation of the law or the terms of this Agreement, or any transaction from
which the Administrative Member will personally receive a benefit in money,
property, or services to which the Administrative Member is not legally
entitled.  No Member shall have any personal liability with respect to the
satisfaction of any required indemnification of the above-mentioned
Administrative Member.
 
Any indemnification required to be made by the Company shall be made promptly
following the fixing of the liability, loss, damage, cost or expense incurred or
suffered by a final judgment of any court, settlement, contract or
otherwise.  In addition, the Company may advance funds to a Administrative
Member claiming indemnification under this Section 7.6 for legal expenses and
other costs incurred as a result of a legal action brought against such person
only if (i) the legal action relates to the performance of duties or services by
the Administrative Member on behalf of the Company, (ii) the legal action is
initiated by a party other than a Member, and (iii) such Administrative Member
undertakes to repay the advanced funds to the Company if it is determined that
such Administrative Member is not entitled to indemnification pursuant to the
terms of this Agreement.
 
7.7           Right to Rely on Administrative Member.
 
7.7.1                      Any person dealing with the Company may rely upon a
certificate signed by the Administrative Member as to:
 
(a) The identity of the Administrative Member or a Member;
 
(b) The existence or nonexistence of any fact or facts regarding the affairs of
the Company; or
 
(c) The Administrative Member and/or Members who are authorized to execute and
deliver any instrument or document on behalf of the Company.
 
7.7.2                      Provided that the action either has been duly
authorized by the Members as provided in this Agreement or is within the
authority of the Administrative Member under this Agreement, the signature of
the Administrative Member shall be all that is necessary and sufficient to bind
the Company to any document, agreement or instrument, and all of the Members
agree that a copy of this Agreement may be shown to the appropriate parties in
order to confirm the same, and further agree that the signature of the
Administrative Member shall be sufficient to execute any “statement of company”
or other documents necessary to effectuate this or any other provision of this
Agreement.
 
7.8           Standard of Care; Liability.  The Administrative Member shall
discharge its duties as Administrative Member in good faith, with the care an
ordinarily prudent person in a like position would exercise under similar
circumstances, and in a manner it reasonably believes to be in the best
interests of the Company.
 

 
9

--------------------------------------------------------------------------------

 

ARTICLE 8
 
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
 
8.1           Capital Accounts and Members’ Initial Capital Contributions.
 
8.1.1                      A separate capital account (“Capital Account”) will
be maintained for each Member throughout the term of the Company in accordance
with Code Section 704(b) and the regulations promulgated thereunder.
 
8.1.2                      Each Member shall contribute capital described in
this Agreement, the amount and form of which is as set forth in the attached
Schedule 1, as such Member's share of the Members' initial Capital Contribution,
at such times and as provided in this Section 8.1.  A Member shall not be
entitled to receive interest on any portion of its Capital Contributions or
Capital Account.  A Member will, however, be entitled to receive interest on any
loans it makes to the Company pursuant to Section 8.3.
 
8.2           Additional Capital Contributions.
 
(a)           In addition to the initial Capital Contributions described in
Section 8.1, each Member shall contribute to the Company upon demand by the
Administrative Member, on no less than thirty (30) days notice, such additional
capital in proportion to their respective Percentage Interests (“Additional
Capital Contributions”) as may be required: (1) to pay operating costs of the
Company and/or the Project Entities which are not funded out of the capital
(including Contribution Loans) and earnings of the Company and/or the Project
Entities; (2) to make payments on optional loans under Section 8.3 which are not
funded out of the capital or earnings of the Company and/or the Project
Entities; or (3) for other purposes as the Administrative Member may determine
to be in the best interests of the Company and/or the Project
Entities.  Additional Capital Contributions pursuant to this Section 8.2 shall
be made by the Members on the thirtieth (30th) day following receipt of notice
from the Administrative Member of such Additional Capital Contributions (the
“Contribution Notice”).  The provisions of this Section 8.2(a) shall not create
any rights in any third party.  No person or Entity shall have the right to
enforce this Section 8.2 except the Company.
 
(b)           If a Member fails to make all or any part of any Additional
Capital Contribution required by Section 8.2(a) (“Noncontributing Member”), the
other Member (the “Contributing Member”) shall make an Additional Capital
Contribution in an amount equal to the Additional Capital Contribution made by
the Noncontributing Member (the “Matching Contribution”), and may, but is not
required to, lend to the Company an amount equal to the amount of such
Additional Capital Contribution not contributed by the Noncontributing Member (a
“Contribution Loan”).  A Contribution Loan shall bear interest at the rate of
fifteen percent (15%).  At any time during the term of the Contribution Loan,
the Noncontributing Member shall be entitled to contribute, as an Additional
Capital Contribution, an amount equal to the principal and interest due on the
Contribution Loan (“Delayed Additional Capital Contribution”), in which case,
the Company shall immediately repay the Contribution Loan.  The principal
portion of the Delayed Additional Capital Contribution only shall be added to
the contributor's Invested Capital and Capital Account, and the Percentage
Interests and Membership Interests of the Members shall be as though the
original contribution was made when called for.
 


 

 
10

--------------------------------------------------------------------------------

 

(c)           In the event that a Member makes an Additional Capital
Contribution in excess of the amount required pursuant to this Section 8.2, such
excess amount shall be returned to such Member within ten (10) business days of
the contribution date.
 
8.3           Optional Loans by Members.
 
8.3.1                      Optional Loans.  With the approval of the
Administrative Member, a Member may, but will not be required to, advance
additional monies to the Company (which the Company may in turn loan to one or
more of the Project Entities) as a loan upon such terms as the lending Member
and the Administrative Member may agree.  The interest rate on any loan by a
Member to the Company shall be determined by the Administrative Member and the
lending Member.  Notwithstanding the foregoing, however, no Member may make an
optional loan to the Company pursuant to this Section 8.3 without prior written
notice from the Company to all Members and an opportunity to all Members to loan
the Company the necessary funds in their respective Percentage Interests as
optional loans.
 
8.3.2                      Treatment of Loans.  No loan will result in an
increase in the Percentage Interest of the lending Member, and the amount of any
such loan will not be credited to the lending Member's Capital Account, except,
in either case, in accordance with Section 8.2(b).  Any loan will be an
obligation of the Company to the lending Member, with interest, and will be
repaid to the lending Member before any amount may be distributed to any Member
with respect to its Percentage Interest.  Interest on such loans will be payable
without regard to the profits or losses of the Company and will be treated as a
transaction with a Member other than in its capacity as a Member of the Company
pursuant to Section 707(a) of the Code.  All such loans will be repayable solely
from the Company's assets and represented by promissory notes executed by the
Company.
 
8.4           Withdrawal or Reduction of Members’ Contributions to Capital.  A
Member shall not receive out of the Company's property any part of its Capital
Contribution until all liabilities of the Company, except liabilities to Members
on account of their Capital Contributions, have been paid and there remains
property of the Company sufficient to pay them.  A Member, irrespective of the
nature of its Capital Contribution, has only the right to demand and receive
cash in return for its Capital Contribution.
 
ARTICLE 9
 
ALLOCATIONS OF NET PROFITS AND LOSSES
 
Profits and losses for any Allocation Year shall be allocated to the Members in
proportion to their Percentage Interests.
 
ARTICLE 10
 
DISTRIBUTIONS
 
10.1           Net Cash Flow.  Except as otherwise provided in Article 14
hereof, Net Cash Flow, if any, shall be distributed not later than ninety (90)
days after the end of each calendar year, or more frequently as the
Administrative Member may determine in its discretion, to the Members in
proportion to their Percentage Interests.
 

 
11

--------------------------------------------------------------------------------

 

10.2           Amounts Withheld.  All amounts withheld pursuant to the Code or
any provision of any state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company or the Members shall be
treated as amounts paid or distributed, as the case may be, to the Members with
respect to which such amount was withheld pursuant to this Section 10.2 for all
purposes under this Agreement.  The Company is authorized to withhold from
payments and distributions, or with respect to allocations to the Members, and
to pay over to any federal, state and local government or any foreign
government, any amounts required to be so withheld pursuant to the Code or any
provisions of any other federal, state or local law or any foreign law, and
shall allocate any such amounts to the Members with respect to which such amount
was withheld.
 
10.3           Distributions in Kind.  Non-cash assets, if any, shall be
distributed in a manner that reflects how cash proceeds from the sale of such
assets for fair market value would have been distributed (after any unrealized
gain or loss attributable to such non-cash assets has been allocated among the
Members in accordance with Article 9).  No Member shall be entitled to demand a
distribution in kind.
 
10.4           Limitation Upon Distributions.  The Company shall not make a
distribution if, after giving effect to the distribution, (a) the Company would
not be able to pay its debts as they become due in the usual course of business,
or (b) all liabilities of the Company, other than liabilities to the Members on
account of their Units and liabilities for which the recourse of creditors is
limited to specified property, exceed the fair value of the Company's assets,
except that the fair value of property that is subject to a liability for which
the recourse of creditors is limited shall be included in the assets of the
Company only to the extent that the fair value of that property exceeds that
liability.
 
10.5           Capital Transaction.  In the event of a Capital Transaction, the
Net Proceeds shall be distributed to Members pro rata in accordance with their
respective Percentage Interest; provided, however, in the event there are not
Net Proceeds and a capital contribution is required in order to enable the
Company or the applicable Property Entity to consummate such Capital
Transaction, then the Members shall contribute any funds necessary to consummate
such Capital Transaction pro rata in accordance with their respective Percentage
Interest.
 
ARTICLE 11
 
ACCOUNTING, BOOKS AND RECORDS
 
11.1           Accounting Principles.  The Company's books and records shall be
kept, and its income tax returns prepared, under such sound method of
accounting, consistently applied, as the Administrative Member determines is in
the best interest of the Company and its Members.
 
11.2           Interest on and Return of Capital Contributions.  No Member shall
be entitled to interest on its Capital Contribution or to return of its Capital
Contribution, except as otherwise specifically provided for herein.
 
11.3           Accounting Period.  The Company's accounting and tax period shall
be the calendar year.
 
11.4           Records, Audits and Reports.  At the expense of the Company, the
Administrative Member shall maintain records and accounts of all operations and
expenditures
 

 
12

--------------------------------------------------------------------------------

 

of the Company.  At a minimum the Company shall keep at its principal place of
business the following records:
 
(a)           A current list and past list, setting forth the full name and last
known mailing address of each Member;
 
(b)           A copy of the Certificate of Formation and all amendments thereto;
 
(c)           Copies of this Agreement and all amendments hereto;
 
(d)           Copies of the Company's federal, state, and local tax returns and
reports, if any, for the three (3) most recent years;
 
(e)           Minutes of every meeting of the Members and any written consents
obtained from Members for actions taken by Members without a meeting; and
 
(f)           Copies of the Company's financial statements for the three (3)
most recent years.
 
11.5           Tax Matters Partner.
 
11.5.1                      Designation.  The Administrative Member shall be the
“Tax Matters Partner” of the Company pursuant to Code Section 6231(a)(7).
 
11.5.2                      Expenses of Tax Matters Partner;
Indemnification.  The Company shall indemnify and reimburse the Tax Matters
Partner for all reasonable expenses, including legal and accounting fees,
claims, liabilities, losses and damages incurred in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members attributable to the Company.  The payment of all such expenses shall be
made before any distributions are made to Members (and such expenses shall be
taken into consideration for purposes of determining Net Cash Flow) or any
discretionary reserves are set aside.  Neither the Tax Matters Partner nor any
Member shall have any obligation to provide funds for such purpose.  The
provisions for exculpation and indemnification of Administrative Member set
forth in Section 7.6 of this Agreement shall be fully applicable to the Member
acting as Tax Matters Partner for the Company.
 
11.6           Returns and Other Elections.  The Administrative Member shall
cause the preparation and timely filing of all tax and information returns
required to be filed by the Company pursuant to the Code and all other tax and
information returns deemed necessary and required in each jurisdiction in which
the Company does business.  Copies of such returns shall be furnished to the
Members within a reasonable time after the end of the Company's fiscal year.
 
11.7           Information Reports.  The Administrative Member shall provide to
the Members copies of any financial statements prepared by the Project Entities
for delivery to their lenders or landlords under the terms of any applicable
lease or loan documents to which the Project Properties may be subject.  Upon
request by a Member, the Administrative Member shall provide the requesting
Member a copy of the most recently prepared financial statements for any or all
of the Project Entities.
 
ARTICLE 12
 

 
13

--------------------------------------------------------------------------------

 

TRANSFERABILITY
 
12.1           General.  Except as otherwise expressly provided in this
Agreement, a Member shall have no right to:
 
(a)           sell, encumber, assign, transfer, exchange or otherwise transfer
for consideration, (collectively, “sell” or “sale”),
 
(b)           except in accordance with Section 12.4, gift, bequeath or
otherwise transfer for no consideration whether or not by operation of law,
except in the case of bankruptcy (collectively “gift”),
 
all or any part of its Membership Interest.  In particular, each Member hereby
acknowledges that no sale or gift of any Membership Interest shall be permitted
other than to the other Member without the consent of the Administrative Member,
which may be withheld in its sole and absolute discretion.  Each Member hereby
acknowledges the reasonableness of the restrictions on sale and gift of
Membership Interests imposed by this Agreement in view of the Company's purposes
and the relationship of the Members.  Accordingly, the restrictions on sale and
gift contained herein shall be specifically enforceable.  Any sale, gift or
other transfer in violation of this Agreement shall be void and of no force and
effect.  In the event that any Member pledges or otherwise encumbers any of its
Membership Interest as security for repayment of a liability as permitted under
this Agreement, any such pledge or hypothecation shall be made pursuant to a
pledge or hypothecation agreement that requires the pledgee or secured party to
be bound by all the terms and conditions of this Article 12.
 
12.2.                      Pledge as Security. Notwithstanding the foregoing,
the Members shall have the right to pledge their Membership Interests in the
Company and the Administrative Member shall have the right to pledge the
Company’s Membership Interest in each of the Project Entities to one or more
lenders as security for the loan obligations of the Project Entities.
 
12.3.                      Buy Out Options.
 
(a)           SSL or its designee(s) shall have the right (the “Company Buy Out
Option’) from time to time at anytime from and after January 1, 2011 on written
notice to the Company (the “Company Buy Out Notice”) to acquire the membership
interest of the Company in any or all of the Project Entities (the “Applicable
Project Entity Interest”) for the Company Buy Out Purchase Price. In the event
of the exercise on one or more occasions of by SSL of the Company Buy Out
Option, the closing of the purchase and sale of the Applicable Project Entity
Interest shall occur on the date specified by SSL in the Company Buy Out Notice,
which date shall be no less than thirty (30) days nor more than one hundred
twenty (120) days after the date of the Company Buy Out Notice. The Company Buy
Out Purchase Price shall be due by wire transfer of immediately available funds
at the closing of the Company Buy Out Option.  At the Closing, the Company shall
execute such documents as may be reasonably requested by SSL to reflect the
transfer and conveyance of the Applicable Project Entity Interest free and clear
of all liens, charges and encumbrances.   For the avoidance of doubt the parties
acknowledge and agree that the Company Buy Out Option may be exercised on one or
more occasions and as to one or more of the Project Entities.
 
(b)           SSL or its designee shall also have the right (the “Baty Buy Out
Option”) at any time from and after January 1, 2001 on written notice to Baty to
acquire the membership interest of Baty in the Company for the Baty Buy Out
Purchase Price.  In the event of the exercise by
 

 
14

--------------------------------------------------------------------------------

 

SSL of the Baty Buy Out Option, the closing of the purchase and sale of the
Membership Interest of Baty in the Company shall occur on the date specified by
SSL in the Baty Buy Out Notice, which date shall be no less than thirty (30)
days nor more than one hundred twenty (120) days after the date of the Baty Buy
Out Notice. The Baty Buy Out Purchase Price shall be due by wire transfer of
immediately available funds at the closing of the Baty Buy Out Option.  At the
Closing, Baty shall execute such documents as may be reasonably requested by SSL
to reflect the transfer and conveyance of the Membership Interest of Baty free
and clear of all liens, charges and encumbrances.
 
(c)           If SSL or its designee(s) exercise the Company Buy Out Option or
the Baty Buy Out Option under this Section 12.3, it will be a condition of the
Closing of any such option that either (i) any guaranty made by Baty of any debt
or obligation of the Company (or the Applicable Project Entity or Entities if
less than all of the Project Entities are being purchased) will be released upon
Closing or (ii) at Closing SSL or its designee(s) shall provide an indemnity to
Baty with respect to his guaranty obligations, which indemnity shall be in form
and substance acceptable to Baty.
 
12.4           Transfer for Estate Planning.  Baty may gift or devise all or any
portion of his Membership Interest without the consent of the Administrative
Member; provided, that (a) the transferee is Baty’s spouse, or lineal descendent
(including adopted children) or a trust in which such persons are the sole
beneficiaries and (b) the transferee agrees in writing to be bound by the terms
of this Agreement.  In the event of the gift or devise of all or any portion of
Baty’s Membership Interest to one or more transferees who are under the age of
twenty-one (21), one or more trusts shall be established to hold the gifted
interests for the benefit of such transferee(s) until all of the transferee(s)
reach the age of at least twenty-one (21) years.
 
ARTICLE 13
 
ADDITIONAL MEMBERS
 
The Members acknowledge and agree that given the nature of the relationship
between them being established by this Agreement they do not contemplate
admitting any other Members to the Company.
 
ARTICLE 14
 
DISSOLUTION AND TERMINATION
 
14.1           Events of Causing Dissolution.  Except as otherwise provided in
this Agreement, the Company shall dissolve upon the earliest to occur of the
following:
 
(a)           The time, if any, for dissolution specified in the Certificate of
Formation, or in Section 2.5 of this Agreement;
 
(b)           As soon as practical after the sale or other disposition of all or
substantially all of the assets of the Company and/or of the Project Entities,
it being understood and agreed that, it is the intent of the Members to make a
determination on or before the tenth (10th) anniversary of the Effective Date
whether to (i) continue the business of the Company, (ii) sell the Project
Properties then owned by the Project Entities and/or the Company’s interest in
the Project Entities then owned by the Company and/or (iii) roll some or all of
the assets of the
 

 
15

--------------------------------------------------------------------------------

 

Company up into the business and operations of SSL and/or Emeritus, or an entity
owned or controlled by or under common control with Baty;
 
(c)           The entry of a decree of judicial dissolution;
 
(d)           Upon the expiration of two (2) years after the effective date of
administrative dissolution;
 
(e)           The unanimous consent of the Members; or
 
(f)           Any other event or act causing dissolution of the Company pursuant
to the Act or this Agreement.
 
The Company shall not dissolve upon an event of dissociation of a Member.  The
events described in this Section 14.1 shall be the exclusive causes of a
dissolution of the Company.
 
14.2           Allocation of Profit and Loss in Liquidation.  The allocation of
profits, losses and other items of the Company following the date of
dissolution, including but not limited to gain or loss upon the sale of all or
substantially all of the Company's assets, shall be determined in accordance
with the provisions of Article 9 and shall be credited or charged to the Capital
Accounts of the Members in the same manner as profits, losses, and other items
of the Company would have been credited or charged if there were no dissolution
and liquidation.
 
14.3           Winding Up, Liquidation and Distribution of Assets.  Upon
dissolution, the Administrative Member shall immediately proceed to wind up the
affairs of the Company.  The Administrative Member shall sell or otherwise
liquidate all of the Company's assets as promptly as practicable (except to the
extent the Administrative Member may determine to distribute any assets in kind)
and shall apply the proceeds of such sale and the remaining Company assets in
the following order of priority:
 
(a)           Payment of creditors, including Members who are creditors, to the
extent otherwise permitted by law, in satisfaction of liabilities of the
Company, other than liabilities for distributions to Members;
 
(b)           To establish any reserves that the Administrative Member deems
reasonably necessary for contingent or unforeseen obligations of the Company
and, at the expiration of such period as the Administrative Member shall deem
advisable, the balance then remaining in the manner provided in Paragraph (c)
below:
 
(c)           By the end of the taxable year in which the liquidation occurs
(or, if later, within ninety (90) days after the date of such liquidation), to
the Members in proportion to the positive balances in their respective Capital
Accounts, and then by their respective Percentage Interests.
 
14.4           No Obligation to Restore Negative Capital Account Balance on
Liquidation.  Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g), if
any Member has a negative Capital Account balance (after giving effect to all
contributions, distributions, allocations and other Capital Account adjustments
for all taxable years, including the year during which such liquidation occurs),
such Member shall have no obligation to make any Capital Contribution to the
Company, and the negative balance of such Member's Capital Account shall not be
 

 
16

--------------------------------------------------------------------------------

 

considered a debt owed by such Member to the Company or to any other Person for
any purpose whatsoever.
 
14.5           Termination.  The Members shall comply with any applicable
requirements of applicable law pertaining to the winding up of the affairs of
the Company and the final distribution of its assets.  Upon completion of the
winding up, liquidation and distribution of the assets, the Company shall be
deemed terminated.
 
14.6           Certificate of Cancellation.  When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, the Administrative Member shall file a certificate of cancellation
as required by the Act.  Upon filing the certificate of cancellation, the
existence of the Company shall cease, except as otherwise provided in the Act.
 
14.7           Return of Contribution Nonrecourse to Other Members.  Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution.  If the property remaining after the payment or discharge
of liabilities of the Company is insufficient to return the contributions of
Members, no Member shall have recourse against any other Member.
 
ARTICLE 15
 
ACTIVITIES OF ADMINISTRATIVE MEMBER AND MEMBERS
 
15.1           Independent Activities.  Each Member and Administrative Member,
and their respective Affiliates shall be entitled to enter into transactions
that may be considered to be competitive with, or a business opportunity that
may be beneficial to, the Company, it being expressly understood that some of
the Members and their Affiliates may enter into transactions that are similar to
the transactions into which the Company may enter, and the Company and each
Member waives the right or claim to participate therein.
 
15.2           Transactions with Members and Affiliates.  Nothing herein shall
prohibit the Company or any Project Entity from engaging in any transactions
with its Members or its or their Affiliates provided the same are arm length
transactions on commercially reasonable terms which are no less favorable to the
Company or the applicable Project Entity than the terms available from an
unrelated third party.
 
ARTICLE 16
 
DEFAULT
 
16.1           Default.  A Member shall be in default (“Defaulting Member”)
hereunder upon the occurrence of any of the following events:
 
(a)           If any Member makes an assignment for the benefit of creditors or
applies for the appointment of a trustee, liquidator or receiver of any part of
its/his assets or commences any proceedings relating to such Member under any
federal or state law relating to bankruptcy, insolvency, reorganization or
similar laws;
 
(b)           If any Member has a proceeding commenced against him/it relating
to the appointment of a trustee, liquidator or receiver pursuant to any
proceedings under any federal or
 

 
17

--------------------------------------------------------------------------------

 

state law relating to bankruptcy, insolvency, reorganization or similar laws
which is not actively contested by such Member, provided that such Member shall
be in default hereunder if the subject proceeding is adversely determined to the
Member’s position;
 
(c)           If any Member suffers his/its interest in the Company to become
subject to any attachment, levy, execution or other judicial seizure;
 
(d)           If any Member transfers his/its interest in violation of Section
12.1;
 
(e)           If any Member breaches or fails to perform any other material
provision of this Agreement and such breach or failure is not cured within
thirty (30) days after written notice of breach approved by the non-breaching
Member; provided, however, that while failure to provide funds in response to a
call for Additional Capital Contributions may result in certain consequences
described in Section 8, it shall not cause a Member to become a Defaulting
Member.
 
16.2           Remedies.  Upon any Member becoming a Defaulting Member, the
Company may take any one or more of the following actions as determined by the
Administrative Member, in addition to the other actions permitted by this
Agreement:
 
(a)           Dissolve and terminate the Company as provided in Article 14 and
offset against any amount to be distributed to the Defaulting Member the damages
caused to the Company by the Defaulting Member; or
 
(b)           Pursue any remedy at law or in equity against the Defaulting
Member.
 
16.3           Defaulting Member.  A Defaulting Member shall have no right to
vote upon or otherwise participate in management of the Company, whether as a
Administrative Member or to vote a Percentage Interest, regardless of whether
the remaining Members have commenced to exercise any available remedies.
 
16.4           Attorneys’ Fees.  In the event of any litigation, arbitration or
other proceeding (including proceedings in bankruptcy and probate and on
appeal), declaratory or otherwise brought to enforce or interpret this
Agreement, including an action to collect or enforce a judgment or order entered
in any such litigation or proceeding, the prevailing party therein shall be
entitled to the award of its reasonable attorneys' fees from the non-prevailing
party.  “Attorneys' Fees” means and includes all costs and expenses, including
attorneys', paralegals', clerical and consultants' respective fees and charges
expended or incurred in connection with a matter or proceeding arising out of or
in connection with this Agreement.
 
ARTICLE 17
 
MISCELLANEOUS PROVISIONS
 
17.1           Notices.  Any notice, demand, or communication required or
permitted under this Agreement shall be deemed to have been duly given if
delivered personally to the party to whom directed or, if mailed by registered
or certified mail, postage and charges prepaid, addressed:
 
(a)           if to Baty:



 
18

--------------------------------------------------------------------------------

 

c/o Columbia Pacific Management
1910 Fairview Avenue East l Suite 500
Seattle WA, 98102


(b)           if to SSL:
 
c/o Emeritus Corporation
3131 Elliott Avenue
Seattle, WA 98121
Attn:  Eric Mendelsohn, SVP Corp. Development


with a copy to:
 
The Nathanson Group PLLC
One Union Square
600 University
Suite 2000
Seattle, WA  98101
Attn: Randi S. Nathanson


(c)           if to the Company:
 
to the Company at the address specified in Section 2.3.
 
Except as otherwise provided herein, any such notice shall be deemed to be given
when personally delivered or, if mailed, three (3) business days after the date
of mailing.  A Member or the Company may change its address for the purposes of
notices hereunder by giving notice to the others specifying such changed address
in the manner specified in this Section 17.1.
 
17.2           Governing Law.  This Agreement shall be construed and enforced in
accordance with the internal laws, not the law of conflicts, of the State of
Delaware.
 
17.3           Amendments.  This Agreement may not be amended except in writing,
signed by all of the Members.
 
17.4           Construction.  Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa.
 
17.5           Arbitration.  Any matter that arises involving the performance or
interpretation of this Agreement or the operation and management of the Company
that the Members are unable to settle by mutual agreement, or that requires the
consent of both Members and they are unable to reach agreement, and in any case
in which this Agreement provides for adjustments, changes, settlements, or
determinations by mutual agreement of the parties and the parties are unable to
reach a mutually satisfactory agreement within a reasonable time, shall be
settled and determined by arbitration.  The dispute, controversy or claim may be
submitted to arbitration by either Member by giving the other Member thirty (30)
days prior written notice of intent to do so.  The arbitration shall be
conducted in accordance with the Commercial Rules of the American Arbitration
Association, which shall administer the arbitration and act as appointing
authority.  The arbitration shall be conducted in Seattle, Washington.
 

 
19

--------------------------------------------------------------------------------

 

17.6           Headings.  The headings in this Agreement are inserted for
convenience only and shall not affect the interpretations of this Agreement.
 
17.7           Waivers.  The failure of any Person to seek redress for violation
of or to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.
 
17.8           Rights and Remedies Cumulative.  The rights and remedies provided
by this Agreement are cumulative and the use of any one right or remedy shall
not preclude or waive the right to use any or all other remedies.  Said rights
and remedies are given in addition to any other rights the parties may have by
law, statute, ordinance or otherwise.
 
17.9           Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.
 
17.10                      Heirs, Successors and Assigns.  Each of the
covenants, terms, provisions and agreements herein contained shall be binding
upon and inure to the benefit of the parties hereto and, to the extent permitted
by this Agreement, their respective heirs, legal representatives, successors and
assigns.
 
17.11                      Creditors.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditors of the Company.
 
17.12                      Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by electronic transmission or telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
17.13                      Representation as to Non-Foreign Status.  Each Member
represents and warrants to the other Members and to the Administrative Member
that the Member is neither a “foreign person” nor a “foreign partner” as such
terms are defined for purposes of Sections 1445 and 1446 of the Code.  Each
Member agrees to promptly notify the Company in writing of any change in such
status.
 
17.14                      Investment Representations.  The Units have not been
registered under the Securities Act of 1993, the Securities Act of Delaware or
any other state securities laws (collectively, the “Securities Acts”) because
the Company is issuing the Units in reliance upon the exemptions from the
registration requirements of the Securities Acts, and the Company is relying
upon the fact that the Units are to be held by each Member for
investment.  Accordingly, each Member hereby confirms the Units have been
acquired for such Member's own account, for investment and not with a view to
the resale or distribution thereof and may not be offered or sold to anyone
unless there is an effective registration or other qualification relating
thereto under all applicable Securities Acts or unless such Member delivers to
the Company an opinion of counsel, satisfactory to the Company, that such
registration or other qualification is not required.  The Members understand
that the Company is under no obligation to register the Units or to assist any
Member in complying with any exemption from registration under the Securities
Acts.
 

 
20

--------------------------------------------------------------------------------

 

Executed by the undersigned Members effective as of the date first above
written.
 
(Signature Pages Follow)
 

 
21

--------------------------------------------------------------------------------

 



 
SUMMERVILLE SENIOR LIVING, INC.


By /s/ Eric
Mendelsohn                                                                
      Eric Mendelsohn
      Its Senior V.P. Corporate Development
 






/s/ Daniel R. Baty                                           
DANIEL R. BATY



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


MEMBER INFORMATION


Member Name and Address
 
Capital Contribution1
 
Number of Units
 
Percentage Interest
 
Daniel R. Baty
c/o Columbia Pacific Management, Inc.
1910 Fairview Avenue East
Suite 500
Seattle, WA 98102
 
 
 
50
 
50%
 
Summerville Senior Living, Inc.
3131 Elliott Avenue
Suite 500
Seattle, WA 98121
 
 
50
 
50%










--------------------------------------------------------------------------------

 
1 The Members’ initial Capital Contributions will be based on the equity
required to complete the acquisition of the Project Properties. Once determined,
the Members will enter into a First Amendment to this Agreement confirming the
amounts of the Members’ initial Capital Contributions.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
APPRAISAL PROCEDURE


Each party shall within ten (10) days after written demand by the other select
one MAI Appraiser to participate in the determination of Fair Market Value.  For
all purposes, the Fair Market Value shall be the fair market value of the
Project Property unencumbered by any operating lease to which it may then be
subject and without any value being attributed to the benefits, if any, of the
Net Cash Flow Agreement. Within ten (10) days of such selection, the MAI
Appraisers so selected by the parties shall select a third (3rd) MAI
Appraiser.  The three (3) selected MAI Appraisers shall each determine the Fair
Market Value of the Project Property within thirty (30) days of the selection of
the third (3rd) appraiser.  To the extent consistent with sound appraisal
practices as then existing at the time of any such appraisal, and if requested
by the Members, such appraisal shall be made on a basis consistent with the
basis on which the Project Property was appraised at the time of its acquisition
by the applicable Project Entity.  The Members shall share the fees and expenses
of any MAI Appraiser retained pursuant to this Exhibit pro rata based on their
Percentage Interests.
 
If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Project Property in accordance with
the provisions of this Exhibit and the Fair Market Value so determined shall be
binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply to
the presiding judge of the court of original trial jurisdiction in the county in
which the Project Property is located to name the third (3rd) MAI Appraiser. The
cost of any such proceeding shall be shared by the Members pro rata based on
their Percentage Interests.
 
Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Project
Property. If a majority are unable to determine the fair market value at such
meeting, the three (3) appraisals shall be added together and their total
divided by three (3).  The resulting quotient shall be the Fair Market
Value.  If, however, either or both of the low appraisal or the high appraisal
are more than ten percent (10%) lower or higher than the middle appraisal, any
such lower or higher appraisal shall be disregarded.  If only one (1) appraisal
is disregarded, the remaining two (2) appraisals shall be added together and
their total divided by two (2), and the resulting quotient shall be such Fair
Market Value.  If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such Fair Market Value.  In
any event, the result of the foregoing appraisal process shall be final and
binding.
 
“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state where the Project Property is located and who has
substantial experience in performing appraisals of facilities similar to the
Project Property and is certified as a member of the American Institute of Real
Estate Appraisers or certified as a SRPA by the Society of Real Estate
Appraisers, or, if such organizations no longer exist or certify appraisers,
such successor organization or such other organization as is approved by the
Members.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1 THROUGH B-8
 
THE PROJECT PROPERTIES LEGAL DESCRIPTIONS
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
THE FACILITIES
 


 
Facility Name, Address and Number of Beds/Units
Project Entity Owner
Tenant
Emeritus at Grand Terrace
22325 Barton Road
Grand Terrace, CA 92313
EMERITOL GRAND TERRACE INC
Emeritus Corporation
Seville Estates
7401 Seville Drive
Amarillo, TX 79121
EMERITOL SEVILLE ESTATES LLC
ESC IV, L.P., a Washington limited partnership
Dowlen Oaks
2250 Dowlen Road
Beaumont, TX 77706
EMERITOL DOWLEN OAKS LLC
ESC IV, L.P., a Washington limited partnership
Saddleridge Lodge
1808 W Loop 250 N
Midland, TX 79705
EMERITOL SADDLERIDGE LODGE LLC
ESC IV, L.P., a Washington limited partnership
Meadowlands Terrace
3801 Martin Luther King Jr. Blvd
Waco, TX 76708
EMERITOL MEADOWLANDS TERRACE LLC
ESC IV, L.P., a Washington limited partnership
Lakeridge Place
2649 Plaza Parkway
Wichita Falls, TX 76308
EMERITOL LAKERIDGE PLACE LLC
ESC IV, L.P., a Washington limited partnership
Eastman Estates
2920 N. Eastman Road
Longview, TX  75605
EMERITOL EASTMAN ESTATES LLC
ESC IV, L.P., a Washington limited partnership


 
 

--------------------------------------------------------------------------------

 



Harbour Pointe Shores
1020 Catala Avenue SE
Ocean Shores, WA 98569
EMERITOL HARBOUR POINTE SHORES LLC
Emeritus Corporation



 


 



 
 

--------------------------------------------------------------------------------

 
